Order entered March 27, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00232-CV

                          TABITHA COFFIN, ET AL., Appellants

                                               V.

                          BANK OF OKLAHOMA, N.A., Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-02088-2012

                                             ORDER
       We GRANT the March 25, 2013 motion of appellant, Tabitha Coffin, for an extension of

time to file her notice of appeal. The notice of appeal filed by appellant on February 13, 2013 is

deemed timely for jurisdictional purposes.


                                                      /s/   CAROLYN WRIGHT
                                                            CHIEF JUSTICE